Case 1:11-cr-O0006-JRH-BKE Document 45 Filed 05/13/21 Page 1 of 3

GAS 245D (Rey, 09/11) Amended Judgment in a Criminal Case for Revocations U.

 

UNITED STATES DISTRICT COURT ~

Southern District of Georgia LE
Augusta Division

 

)
UNITED STATES OF AMERICA ) AMENDED JUDGMENT IN A CRIMINAL CASE
v. ) (For Revocation of Probation or Supervised Release)
Adrian Demond Jones )
) Case Number: 1:11CR00006-1
USM Number: 16902-021
) Mukti Patel
Defendant’s Attorney
Date of Original Judgment: May 4. 2021
Reason for Amendment: Correction of Sentence for Clerical Mistake (Fed.R.Crim.P.36) *** indicates change

THE DEFENDANT:

admitted guilt to violation of mandatory, standard, and special conditions of the term of supervision.

L] was found in violation of conditions(s) - - after denial of guilt.
The defendant is adjudicated guilty of these offenses:

Violation Number Nature of Violation Violation Ended

 

| The defendant committed another federal, state, or local crime (mandatory condition). September 28, 2020
See page two for additional violations

The defendant is sentenced as provided in page 3 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

&] The defendant has not violated mandatory conditions Violations Number 2 and 3 and is discharged as to such violations condition.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

May 13, 2021
Last Four Digits of Defendant’s Soc. Sec: 3055 Date of Imposition of Judgment

Defendant’s Year of Birth: 1984

 

City and State of Defendant’s Residence:

J. RANDAL HALL, CHIEF JUDGE
Augusta, Georgia UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

Name and Title of Judge

5/13/2021

Date
Cage dit hSePORSIRLEBKG <,Dequment45 Filed 05/19/21

Page 2 of 3

 

GAS 245D r Revocations

Judgment— Page 2 of 3
DEFENDANT: Adrian Demond Jones
CASE NUMBER: 1:11CRO0006-1

Violation Number

ADDITIONAL VIOLATIONS

Nature of Violation

The defendant failed to refrain from unlawful use of a
controlled substance (mandatory condition).

The defendant failed to refrain from unlawful use of a
controlled substance (mandatory condition).

The defendant failed to refrain from unlawful use of a
controlled substance (mandatory condition).

The defendant failed to notify the probation officer
within seventy-two hours of being arrested or
questioned by law enforcement (standard condition).

The defendant failed to comply with a curfew as
directed by the Court (special condition).

The defendant failed to participate in a substance
abuse program as directed (special condition),

Violation Concluded

February 16, 2020

August 18, 2020

August 24, 2020

October 2, 2020

September 28, 2020

August 13, 2020
Case 1:11-cr-O0006-JRH-BKE Document 45 Filed 05/13/21 Page 3 of 3

 

GAS 245D (Rev. 09/11) Amended Judgment in a Criminal Case for Revocations
Judgment— Page 3 of 3
DEFENDANT: Adrian Demond Jones
CASE NUMBER: 1:11CR00006-1
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
***10 months, with no supervision to follow. The Court directs that the defendant be given sentence credit back to the date of the

District Court’s detainer filing on October 9, 2020.

C] The Court makes the following recommendations to the Bureau of Prisons:

X] The defendant is remanded to the custody of the United States Marshal.

() The defendant shall surrender to the United States Marshal for this district:

O at O am. ( p.m. on

 

 

1 as notified by the United States Marshal.

(1) The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

0 _sbefore 2 p.m. on

0)  asnotified by the United States Marshal.

O asnotified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to a
at , with a certified copy of this judgment.
UNITED STATES MARSHAL .
By _

"DEPUTY UNITED STATES MARSHAL
